Citation Nr: 1112759	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-03 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material has been presented to reopen a claim of entitlement to service connection for a left knee disorder.  

2.  Whether new and material has been presented to reopen a claim of entitlement to service connection for a right knee disorder.  

3.  Whether new and material has been presented to reopen a claim of entitlement to service connection for a right shoulder disorder.  

4.  Whether new and material has been presented to reopen a claim of entitlement to service connection for a right ankle sprain.  

5.  Entitlement to service connection for left knee degenerative joint disease.  

6.  Entitlement to service connection for right knee degenerative joint disease.  

7.  Entitlement to service connection for right shoulder degenerative joint disease.  

8.  Entitlement to service connection for a right ankle sprain.  

9.  Entitlement to an increased rating for coronary artery disease, currently rated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to February 1992.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the St. Louis, Missouri, VA Regional Office (RO).  

The issues of entitlement to service connection for left knee degenerative joint disease, right knee degenerative joint disease, right shoulder degenerative joint disease, and a right ankle sprain, as well as entitlement to an increased evaluation for coronary artery disease being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In a November 1992 rating decision, service connection for a right shoulder disorder and a right ankle disorder was denied.  The Veteran did not file a notice of disagreement and that decision is final.

2.  Evidence submitted since the November 1992 rating decision is relevant and probative and raises a reasonable possibility of substantiating the claims and/or relates to an unestablished fact pertaining to the issue of entitlement to service connection for a right shoulder disorder and a right ankle disorder.  

3.  In an October 2001 rating decision, service connection for a right knee disorder and a left knee disorder was denied.  The Veteran did not file a notice of disagreement and that decision is final.

4.  Evidence submitted since the October 2001 rating decision is relevant and probative and raises a reasonable possibility of substantiating the claims and/or relates to an unestablished fact pertaining to the issue of entitlement to service connection for a right knee disorder and a left knee disorder.  


CONCLUSIONS OF LAW

1.  The November 1992 rating decision, which denied service connection for a right shoulder disorder and a right ankle disorder, is final.  Evidence submitted since that decision is new and material and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).

2.  The October 2001 rating decision, which denied service connection for a right knee disorder and a left knee disorder, is final.  Evidence submitted since that decision is new and material and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is reopening the claims pertaining to service connection for a left knee disorder, a right knee disorder, a right shoulder disorder, and a right ankle sprain.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Criteria

A claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The AOJ denied service connection for a right shoulder disorder and a right ankle disorder in a November 1992 rating decision, and denied service connection for a right knee disorder and left knee disorder in an October 2001 rating decision.  The Veteran did not appeal and those decisions are final.  

The Veteran seeks to reopen his claims of entitlement to service connection for the above disorders, to include as secondary to service-connected disability.  The law and regulations allow for reopening a claim, even when finality has attached, if new and material evidence has been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  Although the AOJ reopened and adjudicated the claims in regard to the right and the left knee on the merits, the Board must nevertheless first determine whether new and material evidence has been presented to reopen the Veteran's claims.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir 1996) ("[T]he Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.").

At the time of the prior decisions, the record included the service treatment records, statements from the Veteran, and post service medical records.  The evidence was reviewed and service connection for a left knee disorder, a right knee disorder, a right shoulder disorder, and a right ankle disorder was denied.  38 U.S.C.A. § 7105.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, however, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decisions in November 1992 and October 2001, the AOJ determined that the evidence did not establish current disability of the right or left knee or of the right shoulder or right ankle.  Since the determinations, the Veteran has applied to reopen his claims of entitlement to service connection for a left knee disorder, a right knee disorder, a right shoulder, and a right ankle disorder.  The evidence submitted since the prior final denials in November 1992 and October 2001 is new and material.  

A September 1994 VA record notes a right ankle sprain, and an April 2004 VA treatment record notes degenerative joint disease of the shoulders and knees, as well as ankle pain.  In addition, while the August 2008 VA examiner stated that there was no evidence to suggest that the Veteran's knee disorders were related to the service-connected left ankle traumatic arthritis with calcaneal spur and recurrent sprain, the impressions of x-ray examinations included joint pace narrowing of both knees, and magnetic resonance imaging (MRI) in 2002 was noted to show right knee mild degenerative change, a small cyst, and trace chondromalacia, and a left knee tear of the posterior capsule.  

The Board notes that while a July 1997 VA treatment record notes degenerative joint disease of the ankles and knees, the October 2001 rating decision reflects the AOJs determination that the evidence did not establish degenerative joint disease of the knees, with notation that the service treatment records were negative in that regard and that there was nexus opinion relating a knee disorder to service.  The Board notes that in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  

In this case, when viewed in conjunction with the evidence previously of record, to include pertinent findings in the service treatment records, such as a June 1987 record reflecting complaints of pain in the back of the right knee with assessments of rule out cyst, rule out arthritis, and rule out muscle strain, a June 1989 notation of a sprained right ankle, and a July 1989 record noting a right ankle injury after tripping and falling the previous night, coupled with the relevant post-service medical records, the evidence added to the record since the prior denials in November 1992 and October 2001 pertaining to claims regarding service connection for a left knee disorder, a right knee disorder, a right shoulder disorder, and a right ankle sprain, is relevant and probative and new and material.  Thus, the claims are reopened.  


ORDER

The application to reopen the claim of entitlement to service connection for a left knee disorder is granted.  

The application to reopen the claim of entitlement to service connection for a right knee disorder is granted.  

The application to reopen the claim of entitlement to service connection for a right shoulder disorder is granted.  

The application to reopen the claim of entitlement to service connection for a right ankle disorder is granted.  


REMAND

The Veteran is seeking entitlement to service connection for degenerative joint disease of the left knee, right knee, and right shoulder, as well as a right ankle sprain.  In addition, he asserts that the degree of impairment due to service-connected coronary artery disease is worse than reflected in the 30 percent rating assigned.  Having reviewed the evidence, the Board finds that further development is necessary for a determination in this case.  

Initially, the Board notes that in an October 2005 Board remand, it was noted that service records, dated prior to May 1977, had not been associated with the claims file and the AOJ was directed to attempt to obtain the records.  In the subsequent December 1996 Board decision, it was noted that while various requests had yielded responses to the effect that the records had been forwarded to another department, the requested records were ultimately deemed unnecessary for a determination in regard to the matters before the Board at that time.  

In addition, a January 2009 Personnel Information Exchange System (PIES) request for additional service treatment records, notes the following: 

REQUEST:	 099
PLEASE CONDUCT A ONE TIME SEARCH FOR SERVICE TREATMENT RECORDS FOR SERVICE FROM 04/29/1971 TO 02/29/1992.  THE SERVICE RECORDS IN OUR POSSSESSION DO NOT BEGIN UNTIL 1977, THEREFORE WE ARE MISSING THE BEGINNING OF HIS SERVICE PERIOD.  

In response, the following was noted:

RESPONSE:	99
YOUR REQUEST IS BEING MAILED FOR STR'S.  

The next document in the claims file is a March 2009 AOJ Memorandum noting, in pertinent part, as follows:

Subj:	Formal Finding on the Unavailability of complete Service Treatment Records for the veteran's period of service in the Army from January 20, 1951 through January 03, 1953.  

. . . 

3.  The following efforts to obtain military service treatment records were attempted:

* Letter sent to Veteran on January 8, 2009 requesting service treatment records.  Veteran did not respond.  

* PIES 099 request sent on 1/26/2009.  Response received from NPRC did not contain the Service Treatment records that are unavailable.  

The Board notes that service from January 20, 1951 through January 03, 1953 has not been verified.  In addition, neither additional service records nor any other pertinent response or information following the January 2009 PIES response, other than the March 2009 Memorandum, in regard to the requested service records is associated with the claims file.  To ensure VA has met the duty to assist in this case, all periods of service should be verified and another request for the complete service records, to include from alternate sources, is in order.  

In addition, while the Veteran was afforded a VA examination in August 2008 regarding the knees, the examiner provided an opinion in regard to secondary service connection and no opinion was requested or provided in regard to direct service connection.  The Board notes that once a claim is reopened, the Veteran is entitled to VA's duty to assist, including a nexus medical examination in accordance with 38 U.S.C. § 5103A(d)(2)(B); see Shade v. Shinseki, 24 Vet. App.  110 (2010).  Moreover, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds the August 2008 VA examination report and opinion to be inadequate for a determination in regard to the matters on appeal.  

Here, the evidence is insufficient for a determination as to whether arthritis in the right knee, left knee, and right shoulder, or a right ankle sprain was incurred or aggravated during service.  Thus, an opinion should be obtained, stated in the positive or negative in the specific terms noted in paragraph number 3 below, in regard to whether arthritis in the right knee, left knee, and right shoulder, or a right ankle sprain, is etiologically related to in-service disease or injury, service-connected disability, or otherwise related to service.  

The Board notes that the issues pertaining to service connection on appeal are certified as ones of secondary service connection.  In that regard, disability that is proximately due to or the result of a service-connected disease or injury shall be service connected, except as provided in 38 C.F.R. § 3.300(c).  38 C.F.R. § 3.310 (2010).  This includes an increase in disability.  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The March 2009 rating decision shows that the Veteran's service-connected disabilities are diabetes mellitus, dysthymia with major depression, coronary artery disease, left shoulder arthritis, left ankle traumatic arthritis with calcaneal spur and recurrent pain, tinnitus, hypertension, residual right index finger injury, bilateral hearing loss, irritable bowel syndrome with hiatal hernia, status post left foot plantar surface laceration, status post right forearm laceration, and impotence.  In addition, a total rating based upon individual unemployability (TDIU) has been assigned.  

The Board further notes that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

In addition, the Board notes that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he or she might be awarded service connection for a claimed disability.  Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).  In that regard, service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).  

Service treatment records reflect complaints of right foot pain with walking in May 1983, and a sprained right ankle was noted in June 1989.  In addition, complaints of pain in the right knee are reflected in a June 1981 record with noted atrophy in the right thigh, and the assessment was pain of unknown etiology.  In addition, complaints of pain in the back of the right knee were noted in June 1987 with assessments of rule out cyst, rule out arthritis, and rule out muscle strain, and a July 1987 record notes that the left leg was longer than the right leg and a heel lift on the right was prescribed.  Records, dated in June 1989, reflect complaints of right ankle pain for one day and the assessment was lateral ankle sprain.  A July 1989 record notes a right ankle injury after tripping and falling the previous night, and the examiner reported findings to include considerable swelling of the right ankle secondary to a sprain of the right ankle.  Records, dated in April 1981, note assessments to include possible thoracic outlet syndrome and a probable musculoskeletal disorder, and a May 1981 record reflects complaints that pain on the left side was affecting his right side as well.  In addition, on the accompanying medical history to the December 1991 separation examination report, the Veteran indicated that he had or had had cramps in his legs, broken bones, bone, joint or other deformity, lameness, and a painful or trick shoulder or elbow.  

A September 1994 VA record notes a right ankle sprain.  In addition, a September 2000 private record reflects a history of arthritis of the knees, ankles, and shoulders, and an August 2001 private record notes degenerative joint disease of the shoulders, knees, and ankles.  An October 2001 private report reflects an impression of limited degenerative joint disease in the shoulders, knees, and ankles.  An April 2004 VA record notes degenerative joint disease of the shoulders and knees, as well as complaints of ankle pain.  In addition, the August 2008 VA examination report reflects impressions of x-ray examinations included joint pace narrowing of both knees, and magnetic resonance imaging (MRI) in 2002 was noted to show right knee mild degenerative change, small cyst and trace chondromalacia, and a left knee tear of the posterior capsule.  In this case, there is insufficient evidence upon which to make a determination.  

In regard to an increased rating for coronary artery disease, the Board notes that while not required to remand an appealed claim solely because of the passage of time since an otherwise adequate examination report was prepared, in this case, in a September VA Form 21-4148, the Veteran has asserted that service-connected coronary artery disease has undergone an increase in severity since the most recent examination in August 2008.  Thus, the Veteran should be afforded a VA examination to determine the degree of impairment due to coronary artery disease.  

Accordingly, the case is REMANDED for the following action:

1.  Compile a complete list of all verified periods of service, identifying the duty status and branch of service for each period listed.  Verification of all periods of service listed must be documented in the claims file and the list associated with the claims file.

2.  Document in the claims file the specific dates for which service treatment records have been requested, received, and/or requested and not received.  Make another PIES request for the service records that have not been associated with the claims file, to include through alternate sources, as necessary.  All efforts in this regard should be documented in the claims file and all records obtained should be associated with the claims file.  

3.  After completion of the above to the extent possible, schedule the Veteran for VA examination to determine the existence and etiology of any arthritis in the right shoulder, right knee, or left knee, as well any right ankle disorder.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  

The AOJ should request an opinion in terms of whether it is more likely than not (i.e., probability greater than 50 percent), as least as likely as not (i.e., probability of 50 percent) or less likely than not (i.e., probability less than 50 percent) that any relevant disorder, to include arthritis in the right knee, left knee, or right shoulder had an onset during service or within the initial year after separation or is otherwise related to service or service-connected disability, to include left ankle traumatic arthritis with calcaneal spur and recurrent sprain, and if aggravated by service-connected disability, a determination as to the baseline and current levels of severity should be reported, to include a determination as to the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level, to the extent possible.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  Schedule the Veteran for VA cardiology examination to determine the degree of impairment due to service-connected coronary artery disease.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  If any increase in the degree of impairment is identified during the relevant period, the date of the increase(s) should be reported, to the extent possible.  A complete rationale should accompany any opinion provided.  

5.  In light of the above, the claims should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any VA medical opinion obtained for completeness and to ensure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


